PER CURIAM:
The claimant brought this action for $40.00 representing the value of a sweat suit that was lost when the claimant sent his clothes to the laundry facilities at the Mt. Olive Correctional Complex, a facility of the respondent.
The evidence adduced at hearing established that on or about June 3, 1997, the claimant sent his laundry to be washed and when his clothes came back a gray sweat shirt and gray sweat pants were missing. It was the respondent’s normal practice to issue sweat suits to inmates in gray or blue. Inmates are also allowed to wear their personal clothing. The respondent’s practice is to provide laundry service to inmates, and each inmate is provided a laundry bag marked with a D.O.C. identifying number. The respondent has expressly disclaimed any responsibility for the loss or theft of items of personal clothing from the respondent’s laundry room.
The claimant testified that the sweat pants were his personal property and the sweat shirt was provided by the respondent. The evidence indicates that when the claimant was transferred to the Mt. Olive complex, he exchanged a different colored sweatshirt for the state-issued gray sweat shirt that he now claims was lost or stolen.
The Court has previously held that the respondent will not be held liable for items of personal clothing that are lost or stolen in the laundry room. However, the evidence indicates that the sweat shirt was provided by the respondent, which has custody and control of the claimant. In view of the foregoing, the Court is of the opinion that the respondent should compensate the claimant in the amount of $15.00, representing a fair and reasonable value of a sweat shirt.
Award of $15.00.